Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to applicant’s filing dated November 12, 2020. The following action is taken:

The limitation of claims 9 and 10 are merely identical except for their dependency and do not
further limit the claimed invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 11  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al (7672083).
The reference shows a disk-shaped recording medium having a surface fig 1; a motor configured to drive and rotate the recording medium fig 1 element 6; a head configured to read information from and write information to the recording medium fig 4 element 20; 10a ramp mechanism (element) configured to move the head from a position above the surface of the recording medium to a head receded position fig 1 element 24 (lifting the head to a receding position) ; and a ramp retracting mechanism configured to move the ramp mechanism from a position above the surface of the 15recording medium to a ramp retracted position fig 1 elements 
With respect to the limitation of claim 2. The reference (comparing figs 1 and 4) shows the ramp mechanism moves the head to the head 25receded position in response to a detection signal indicating that a vibration or shock applied to the storage apparatus is detected as cited in column 1 lines 53-65  and a known in the art to “park” the head on a ramp when power or vibration is detected to protect the magnetic head.
With respect to the limitation of claim 3.  The reference by comparing figs 1 and 4 shows a ramp retracting mechanism moves the ramp mechanism, carrying the head receded to the head receded-14- position thereof, to the ramp retracted position in response to the detection signal in response to a vibration signal or power off as cited in column 1 lines 53-65.
With respect to the limitation of claim 4. With respect to the limitation of claim 3.  The reference by comparing figs 1 and 4 shows a ramp retracting mechanism moves the ramp mechanism, carrying the head receded to the head receded-14- position thereof, to the ramp retracted position in response to the detection signal in response to a vibration signal or power off (not in use) as cited in column 1 lines 53-65.
With respect to the limitation of claim 5. With respect to the limitation of claim 3.  The reference by comparing figs 1 and 4 shows a ramp retracting mechanism moves the ramp mechanism, carrying the head receded to the head receded-14- position thereof, to the ramp 
With respect to the limitation of claim 6. With respect to the limitation of claim 3.  The reference by comparing figs 1 and 4 shows a ramp retracting mechanism moves the ramp mechanism, carrying the head receded to the head receded-14- position thereof, to the ramp retracted position in response to the detection signal in response to a vibration signal or power off (not in use) as cited in column 1 lines 53-65.
With respect to the limitation of claim 7. With respect to the limitation of claim 3.  The reference by comparing figs 1 and 4 shows a ramp retracting mechanism moves the ramp mechanism, carrying the head receded to the head receded-14- position thereof, to the ramp retracted position in response to the detection signal in response to a vibration signal or power off (not in use) as cited in column 1 lines 53-65.
With respect to the limitation of claim 11. The limitation “overlap” is illustrated by comparing figs 1 and 4. The element (mechanism) 24 overlaps on top of the medium 4 however it does not overlap and positioned away from the medium edge as shown in fig 4 when the head is “parked”.

Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the following references shows a retractable ramp in a magnetic disk apparatus.
7697238  fig 1 elements 8033 and 52.
6958891 fig 3 element 300.
6952319 figs 3-5 showing a retractable ramp element.
6549377 fig 1 element 8, and 7a-7d showing a movable retractable element.
6480361 fig 2 elements 152 and 156.
6515959 comparing figs 6B and 6C showing a ramp moving mechanism 
5764437 fig 2a showing a retractable ramp element 29, 110 and 165.
6115214 comparing figs 1 and 2 showing a retractable element 130.
6344950 fig 1 element 135 showing a movable retracting element.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL Z HINDI whose telephone number is (571)272-7618. The examiner can normally be reached on MON-FRI from 5:30 AM to 1:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/NABIL Z HINDI/Primary Examiner, Art Unit 2688